Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 7/13/2022 is acknowledged.
Claim Status
Claims 1-20 are pending.
Claims 10-20 are withdrawn, non-elected without traverse.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li-Zhen Yu et al., (US 2021/0098364 A1, hereinafter Yu).
Regarding claim 1, Yu discloses a contact stack of a semiconductor device (in Fig. 16A) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Yu’s Fig. 16A, annotated. 
a source/drain region (S/D feature 214); 
a metal silicide layer (a metal silicide layer formed over S/D feature 214 described in [0025]) above the source/drain region (214); 
a metal cap layer (conductive layer 220 includes metal described in [0026]) in direct contact with the metal silicide layer; and 
a conductor (conductive layer 224) in contact with the metal cap layer (220).  
Regarding claim 2, Yu discloses the contact stack of claim 1, 
wherein the source/drain region (214) comprises: silicon, germanium, silicon-germanium, or a group III/V compound semiconductor (source/drain region formed in a substrate 202 which is made of silicon, germanium, silicon-germanium, or a group III/V compound semiconductor etc. described in [0013-0014]. The S/D feature 214 can also made of SiGe described in [0018]).  
Regarding claim 3, Yu discloses the contact stack of claim 1, 
wherein the metal silicide layer comprises: titanium silicide, cobalt silicide, ruthenium silicide, nickel silicide, molybdenum silicide, or alloys thereof (metal silicide layer includes metal silicide such as titanium silicide, cobalt silicide, nickel silicide, other suitable silicides, or combination thereof described in [0025]).  
Regarding claim 4, Yu discloses the contact stack of claim 1, 
wherein the metal cap layer (220) comprises: tungsten, ruthenium, molybdenum, or alloys thereof (W, Ru, Mo or others described in [0026]).  
Regarding claim 5, Yu discloses the contact stack of claim 1, 
wherein the conductor (224) comprises a metal selected from the group consisting of: tungsten, ruthenium, and cobalt (W, Ru, Co or others described in [0034]).  
Regarding claim 6, Yu discloses the contact stack of claim 1, 
excluding a metal nitride layer (no metal nitride layer in Fig. 16A) in direct contact with the metal silicide layer.  
Regarding claim 7, Yu discloses a semiconductor device (in Fig. 16A) comprising: 
a contact stack (contact stack includes 214, metal silicide layer, 220, 224) on the substrate (202/204), the contact stack comprising: 
a source/drain region (S/D feature 214) comprising: silicon, germanium, silicon-germanium, or a group III/V compound semiconductor (source/drain region formed in a substrate 202 which is made of silicon, germanium, silicon-germanium, or a group III/V compound semiconductor etc. described in [0013-0014]. The S/D feature 214 can also made of SiGe described in [0018]); 
a metal silicide layer (a metal silicide layer formed over S/D feature 214 described in [0025]) on the source/drain region (214), the metal silicide layer comprising: titanium silicide, cobalt silicide, ruthenium silicide, nickel silicide, molybdenum silicide, or alloys thereof (metal silicide layer includes metal silicide such as titanium silicide, cobalt silicide, nickel silicide, other suitable silicides, or combination thereof described in [0025]); 
a metal cap layer (conductive layer 220 includes metal described in [0026]) directly on the metal silicide layer, the metal cap layer (220) comprising: tungsten, ruthenium, molybdenum, or alloys thereof (W, Ru, Mo or others described in [0026]); and 
a conductor (conductive layer 224) on the metal cap layer (220); and 
a dielectric layer (gate spacers 212 made of dielectric material described in [0020]) adjacent to the contact stack, and 
a metal gate (HKMG 210) adjacent to the dielectric layer (212).  
Regarding claim 8, Yu discloses the semiconductor device of claim 7, 
wherein the dielectric layer (212) in direct contact with the contact stack.  
Regarding claim 9, Yu discloses the semiconductor device of claim 7,
excluding a metal nitride layer (no metal nitride layer in Fig. 16A) in direct contact with the metal silicide layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898